Case 4:14-cv-01698 Document 1524 Filed on 01/21/20 in TXSD Page 1 of 1
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                 January 22, 2020
                                                                David J. Bradley, Clerk
